                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 JOSEPH DARREN BOBO,                                                  Case No. 6:21-cv-00499-SB

                        Plaintiff,                                      OPINION AND ORDER

                v.

 KATE BROWN et al.,

                        Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Joseph Bobo (“Bobo”), a self-represented litigant, filed this civil rights action under 42

U.S.C. § 1983 (“Section 1983”) against Governor Kate Brown (“Governor Brown”), Colette

Peters, and Kimberly Hendricks (together, “Defendants”), alleging violations of his Eighth and

Fourteenth Amendment rights. This matter comes before the Court on Defendants’ motion to

stay this litigation. For the reasons that follow, the Court grants Defendants’ motion to stay.

                                        BACKGROUND

       On April 2, 2021, Bobo filed this action against Defendants, alleging that Defendants

knowingly exposed him to COVID-19 and that Defendants’ failure adequately to respond to

COVID-19 violated his Eighth and Fourteenth Amendment rights. (ECF No. 2 (“Compl.”).) At


PAGE 1 – OPINION AND ORDER
the time Bobo filed this lawsuit, he was incarcerated at Santiam Correctional Institution, but he

has since been released from custody.

       A year prior, on April 6, 2020, seven AICs (the “Maney Plaintiffs”) housed at four

ODOC institutions filed a civil rights action under Section 1983 against Governor Brown and

several ODOC officials (together, the “Maney Defendants”). (Defs.’ Mot. to Stay at 2, ECF No.

18; Maney et al. v. Brown et al., 6:20-cv-00570-SB (“Maney”), ECF No. 1.) The Maney

Plaintiffs allege that the Maney Defendants acted with deliberate indifference to their health and

safety by failing adequately to protect them from COVID-19 through social distancing, testing,

sanitizing, medical treatment, masking, and vaccines. (See Maney Fourth Am. Compl. (“FAC”),

ECF No. 223.) The Maney Plaintiffs assert allegations on behalf of a class of similarly situated

AICs, and propose three classes: (1) the “Damages Class”; (2); the “Vaccine Class”; and (3) the

“Wrongful Death Class.” (Maney FAC ¶¶ 24-26.)

       On January 21, 2021, the Maney Plaintiffs moved for a preliminary injunction requiring

ODOC to offer all AICs housed in ODOC facilities a COVID-19 vaccine, and sought provisional

class certification of the Vaccine Class, which includes: “All adults in custody housed at Oregon

Department of Corrections facilities (ODOC) who have not been offered COVID-19

vaccinations.” (Maney Pls.’ Mot. Prelim. Inj., ECF No. 156; Maney Pls.’ Mot. to Certify Class at

2, ECF No. 154.) On February 2, 2021, this Court granted the Maney Plaintiffs’ motion for

provisional class certification of the Vaccine Class and motion for a preliminary injunction.

(Maney Op. & Order at 34, ECF No. 178.)

       On June 17, 2021, Defendants filed a motion to stay this matter pending resolution of the

motion for class certification in Maney. (Defs.’ Mot. to Stay at 2.) The Maney Plaintiffs filed a

motion for class certification on May 3, 2021. (ECF No. 203.)



PAGE 2 – OPINION AND ORDER
                                             DISCUSSION

I.        APPLICABLE LAW

          “District courts have the discretion to stay proceedings pending before them.” Patton v.

DePuy Orthopaedics, Inc., No. 19-cv-00081, 2019 WL 851933, at *3 (C.D. Cal. Feb. 21, 2019)

(citing Landis v. N.A. Co., 299 U.S. 248, 254-55 (1936), and Lockyer v. Mirant Corp., 398 F.3d

1098, 1109 (9th Cir. 2005)); see also Confederated Tribes & Bands of Yakama Nation v. Airgas

USA, LLC, 435 F. Supp. 3d 1103, 1127 (D. Or. 2019) (“This court has the inherent power to

control its docket to ‘promote economy of time and effort for itself, for counsel, and for

litigants.’”) (citation omitted). In deciding whether to grant a party’s motion to stay, courts in this

circuit typically consider the following three factors: “‘(1) [the] potential prejudice to the non-

moving party; (2) [the] hardship and inequity to the moving party if the action is not stayed; and

(3) the judicial resources that would be saved by avoiding duplicative litigation[.]’” Patton, 2019

WL 851933, at *3 (quoting Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal.

1997)).

II.       ANALYSIS

          The Court finds that on balance, the relevant factors weigh in favor of staying this action

pending resolution of class certification in Maney.

          First, there is substantial overlap between the parties and legal issues to resolve in the

Maney case and this case, as both actions include Eighth Amendment claims alleging that ODOC

officials failed adequately to protect them from COVID-19. (Maney FAC ¶ 101; Compl. at 4.) A

stay will conserve judicial resources by avoiding duplicative litigation.

          Furthermore, it appears that Bobo may be a member of the Damages Class composed of

individuals who have been continuously housed in ODOC facilities since February 1, 2020, and



PAGE 3 – OPINION AND ORDER
have contracted COVID-19, based on Bobo’s allegation that he that he was exposed to COVID-

19 while housed at an ODOC facility. 1 (Compl. at 5; Maney FAC ¶ 24.)

        A stay in this case will not result in significant delay, as the motion for class certification

in Maney was filed on May 3, 2021. (ECF No. 203.) If the Court grants the Maney Plaintiffs’

motion for class certification, Bobo may elect to proceed as a member of the Damages Class, or

he may opt out and litigate his case separately. See McDaniels v. Stewart, No. 15-CV-05943-

BHS-DWC, 2017 WL 132454, at *2 (W.D. Wash. Jan. 13, 2017) (granting stay pending class

certification and noting that “Plaintiff may elect to be a member of the class if it is certified, or

opt-out and proceed with his own case”). On the other hand, if the Court denies class

certification, Bobo faces only a brief delay in this matter.

        For these reasons, the Court concludes that staying this litigation will conserve judicial

resources by avoiding duplicative litigation, and a stay will not unduly prejudice Bobo. See

McDaniels, 2017 WL 132454, at *2 (granting stay because “staying this action pending

resolution of class certification . . . promotes judicial economy and does not prejudice

Defendants”); see also Hilario Pankim v. Barr, No. 20-cv-02941-JSC, 2020 WL 2542022, at *11

(N.D. Cal. May 19, 2020) (staying habeas petition pending adjudication in separate class action

because “[t]he potential relief available to [the petitioner]—immediate release due to

the COVID-19 pandemic, the conditions of confinement at the Yuba County [Jail], and his

medical vulnerabilities—is the same substantive relief sought in this action and is based on the

same underlying facts” and therefore “a stay pending adjudication of [the class action] is

warranted”); Duong v. Jennings, No. 20-cv-02864-RMI, 2020 WL 2524252, at *2 (N.D. Cal.



        1
          See Compl. at 4-5 (alleging that Defendants failed to protect him from COVID-19 and
to test sufficiently, and stating that he “does not know if I have it or had it in the past”).

PAGE 4 – OPINION AND ORDER
May 18, 2020) (same); Calderon v. Barr, No. 2:20-cv-00891 KJM GGH, 2020 WL 2394287, at

*4-5 (E.D. Cal. May 12, 2020) (same).

                                        CONCLUSION

       For the reasons stated, the Court GRANTS Defendants’ motion to stay (ECF No. 18), and

STAYS this action pending resolution of class certification in the Maney case.

       IT IS SO ORDERED.

       DATED this 6th day of July, 2021.


                                                    HON. STACIE F. BECKERMAN
                                                    United States Magistrate Judge




PAGE 5 – OPINION AND ORDER
